DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-10, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rialdi (U.S.P. No. 4,181,712 – provided via IDS dated 11/14/2019).
Rialdi recites a toothpaste composition comprising 3-9% by weigh a mixture of micronized colloidal silica gel and activated charcoal (claim 1). The mixture of charcoal (i.e. carbon) to silica being a ratio of 1:9 with said mixture containing 60wt% water (claim 2). After subtracting the water, the toothpaste composition has 0.18-0.54% carbon/charcoal. The components are mixed to from the toothpaste composition (Example). The composition is applied to teeth for cleaning and whitening (col.3). With regard to claims 8-10, Rialdi teaches that the silica particles are not believed to have an abrasive effect. Without the presence of an abrasive component, the toothpaste would inherently have minimal dentin abrasion. Examiner notes that the instant specification defines abrasives to include silicas, generally (see instant spec at [0007]), rather than requiring an abrasive effect.

Claims 1-3, 13-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak (KR20100112663 – provided via IDS dated 11/14/2019).
Kwak teaches a toothpaste composition having 2.0% activated charcoal, 10.3% silicon dioxide (i.e. silica), and sorbitol, water and glycerin (English Abstract). The composition is used as a toothpaste to suppress the growth of oral bacteria, remove tartar, plaque and bacteria (English abstract). 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S.P. 5,603,920) in view of Rialdi (U.S.P. No. 4,181,712 – provided via IDS dated 11/14/2019). 
Rice teaches a dentifrice comprising precipitated silica  having a pellicle cleaning ratio (PCR) of 70-140 and a Radioactive Dentin Abrasion (RDA) value of 60-130, wherein the ratio of PCR to RDA is at least 1.1 (Claim 1). The composition preferably includes 15-35% abrasive (col.6, lines 46-50). Exemplary embodiments include include sorbitol, glycerin, water, 30% silica (Examples 1-2). 
Rialdi is discussed above as teaching a toothpaste composition having 0.18-0.54% carbon/charcoal (Example and claims). A toothpaste composition containing a detergent base, a hydratated mixture of colloidal silica gel and charcoal is taught to have excellent cleansing ability without damaging abrasive effects (col.3, lines 31-46) based on the adsorbing properties of the charcoal (col. 3, lines 41-46).
It would have been prima facie obvious to one of ordinary skill in the art forming the dentifrice of Rice to include the charcoal in order to improve tooth cleansing and whitening as taught by Rialdi. Based on the teachings of Rialdi, there is a reasonable expectation of success in forming a toothpaste with improved cleansing and whiting. 
Regarding claim 10, Rialdi does not teach the inclusion of an agent having abrasive action and thus would be expected to exhibit minimal RDA. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S.P. 5,603,920) in view of Rialdi (U.S.P. No. 4,181,712 – provided via IDS dated 11/14/2019) and Budde (U.S. 2016/0271025). 
The combination of Rice and Rialdi is discussed above. While the combination is thought to render all of the instant claims obvious, for the purpose of this rejection only, it is presumed, purely arguendo, that the combination of Rice and Rialdi does not teach an RDA of less than about 50. 
Budde teaches a toothpaste composition having a preferred RDA of 30-50 and a list of abrasive materials with the RDA which they provide (Section 2. Materials [0134-0140]). The materials tested exhibited RDAs ranging from 11-100 [0135][0139]. 
It would have been prima facie obvious to a person having ordinary skill in the art of making toothpastes and following the teachings of Rice and Rialdi to choose an appropriate abrasive to provide the preferred RDA. Given that abrasive materials are taught to have RDAs ranging from 11-100.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-10, 13-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 4,181,712. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would find it prima facie obvious to use the toothpaste composition for its ordinary purpose of application to teeth via a toothbrush. In doing so, a person having ordinary skill in the art would have a reasonable expectation of a low RDA given the composition given the lack of an abrasive other than the colloidal silica gel. Further, a skilled artisan would have found it prima facie obvious to mix the components to form the dentifrice. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 5,939,051; claims 1-9 of U.S. Patent No. 6,290,933; claims 1-20 of U.S. Patent No. 8,628,755; claims 1-21 of U.S. Patent No. 9,005,586; claims 1-20 of U.S. Patent No. 9,504,634; claims 1-18 of U.S. Patent No. 9,877,903; and claims 1-24 of U.S. Patent No. 9,913,796, each taken in view of Rialdi (U.S.P. No. 4,181,712 – provided via IDS dated 11/14/2019). Rialdi is discussed above as teaching a toothpaste composition having 0.18-0.54% carbon/charcoal (Example and claims). A toothpaste composition containing a detergent base, a hydratated mixture of colloidal silica gel and charcoal is taught to have excellent cleansing ability without damaging abrasive effects (col.3, lines 31-46) based on the adsorbing properties of the charcoal (col. 3, lines 41-46). It would have been prima facie obvious to one of ordinary skill in the art forming the claimed dentifrice composition to include the charcoal in order to improve tooth cleansing and whitening as taught by Rialdi. Based on the teachings of Rialdi, there is a reasonable expectation of success in forming a toothpaste with improved cleansing and whiting. 


Conclusion
No claims are currently allowed. 






Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612